UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CINTHIA CAROLINA REYES ORELLANA,
SAMYA I MOFTAH, ANTHONY PERULLO, DEAN
MELGAR, MARIA LEMA, ANN RATNER,
DEYANIRA RAMIREZ, MOHAMMAD HOQUE,
SHAMSUN NAHAR, MARGARITA ACTEOPAN, 1:17-cv-05192-NRB-OTW
ATCHADE ASSONGBA, individually and on behalf of
all other similarly situated retail customers;
STIPULATION OF

Plaintiffs, DISMISSAL WITH
~ against ~ PREJUDICE

MACY'S RETAIL HOLDINGS, INC. d/b/a MACY'S
f/k/a MACY'S EAST a/k/a MACY'S, INC.,

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties,
that the above-captioned action is dismissed with prejudice pursuant to Rule 41 (a) of the Federal

Rules of Civil Procedure and without costs, disbursements or attorneys’ fees to any party.

 

 

Dated: January 21, 2020 Dated: January 3° , 2020
/s/Paruk Usar M— Geek —
Faruk Usar, Esq. Alison B. Marshall, Esq.
USAR LAW GROUP, P.C. JONES DAY

275 Madison Ave. 14" Floor 51 Louisiana Avenue, N.W.
New York, NY 10016 Washington, D.C. 20001

Phone: (718) 392 4447 Tel: (202) 879-3939
E-mail: fusar@usarlaw.com Email: abmarshall@jonesday.com

  
   

Sx, Bede.

Steven B, Wasserman, Esq, Meir Feder, Esq.

LEGAL AID SOCIETY JONES DAY

199 Water Street 250 Vesey Street 34th Floor
New York, NY10038 New York, NY 10281

Phone: (212)-577-3387 Tel: (212) 326-3939

Email: swasserman@legal-aid.org Email: mfeder@jonesday.com

Attorneys for Plaintiffs
Cent EW Deay7

cDonagh, Esq
Robert Nicholas Dann, Esq.
LESTER SCHWAB KATZ & DWYER, LLP
100 Wall Street
New York, NY 10005
Tel (212) 964-6611
mmedonagh@Iskdnylaw.com
rdunn@\skdnylaw.com

Attorneys for Defendant
